TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00884-CV


                                        S. A., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


              FROM THE 452ND DISTRICT COURT OF MCCULLOCH COUNTY
         NO. 2018143, THE HONORABLE ROBERT R. HOFMANN, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant S.A. filed his notice of appeal on November 27, 2019. The appellate

record was complete December 11, 2019, making appellant’s brief due December 31, 2019. On

January 21, 2020, counsel for appellant filed a motion for extension of time to file appellant’s

brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief

no later than February 10, 2020. If the brief is not filed by that date, Nathan Butler may be

required to show cause why he should not be held in contempt of court.

               It is ordered on January 23, 2020.
Before Justices Goodwin, Kelly, and Smith




                                            2